Exhibit 10.7
AMENDMENT NO. 1
TO THE
FOREST CITY ENTERPRISES, INC.
2005 DEFERRED COMPENSATION PLAN
FOR EXECUTIVES
(As Amended And Restated Effective January 1, 2008)
     Forest City Enterprises, Inc. hereby adopts this Amendment No. 1 to the
Forest City Enterprises, Inc. 2005 Deferred Compensation Plan for Executives (As
Amended and Restated Effective January 1, 2008) (the “Plan”). Words and phrases
used herein with initial capital letters that are defined in the Plan are used
herein as so defined.
     Effective for any Specified Year Payment Election made after the date of
adoption of this Amendment No. 1 to the Plan, the phrase “two years” in
Section 5(i)(a)(2)(I) of the Plan is hereby amended to read “five years.”
     EXECUTED at Cleveland, Ohio, this 17th day of December, 2009.

            FOREST CITY ENTERPRISES, INC.
      By:   /s/ Andrew J. Passen         Title:   Executive Vice President of
Human Resources          

 